                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TACHITTA ELEEN TERENS,

                       Plaintiff,

               v.                                              Case No. 20-C-1762

THE NATIVES, et al.,

                       Defendants.


                                       SCREENING ORDER


       Plaintiff Tachitta Terens, proceeding pro se, has filed a complaint against a large and

diverse list of defendants, claiming that they violated her rights in various ways. Plaintiff seeks to

proceed without prepaying the full filing fee (in forma pauperis), pursuant to 28 U.S.C. § 1915.

An indigent plaintiff may commence a federal court action, without paying required costs and fees,

upon submission of an affidavit asserting inability to “pay such fees or give security therefor” and

stating “the nature of the action, defense or appeal and affiant’s belief that the person is entitled to

redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required affidavit of indigence. Upon review

of Plaintiff’s affidavit, the court concludes that Plaintiff lacks sufficient income and/or assets to

pay the filing fee. However, in screening the complaint, the court has determined that it is frivolous

and does not state a cognizable federal claim. The complaint will therefore be dismissed.

                                    SCREENING OF THE COMPLAINT

       28 U.S.C. § 1915(e) directs district courts to screen all complaints with requests to proceed

in forma pauperis and dismiss any actions that are frivolous, malicious, or fail to state a claim on

which relief may be granted. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir.




          Case 1:20-cv-01762-WCG Filed 12/07/20 Page 1 of 5 Document 5
2013). In screening a complaint, I must determine whether the complaint complies with the

Federal Rules of Civil Procedure and states at least plausible claims for which relief may be

granted. To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [she] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or

she is accused of doing, as well as when and where the alleged actions or inactions occurred, and

the nature and extent of any damage or injury the actions or inactions caused.

       “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s allegations

must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal quotations

omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff makes a series of seemingly unrelated, and in some cases incredible, claims. She

alleges that Google, police officers, and unnamed other persons did “unspeakable things” to her

because “a house got taken away.” FEMA and “BIS” put her through litigation through phones



                                                  2

            Case 1:20-cv-01762-WCG Filed 12/07/20 Page 2 of 5 Document 5
and computers by stealing her intellectual property starting in 2018. Google also allegedly made

her take crystal meth and then refused to let her get healthcare, instead forcing her into the Brown

County Treatment Center for almost a year. At the same time, Google stole her copyright and

intellectual property. Another defendant was allegedly paid to rape her. Another unnamed

defendant, possibly Google as well, has been stalking, harassing, and terrorizing her and her family

for at least 12 years. Several other defendants, including possibly Samsung and AT&T, stole her

telephone and her intellectual property and also committed identity theft. Another person told her

she talked too much. Still another stole evidence of some sort. The police would not take her

identity theft report. Finally, the “entire town” violated her right to a fair trial, right to social

security, right to property, and right to privacy.

                                              ANALYSIS

        The complaint violates Rule 8 of the Federal Rules of Civil Procedure because it does not

provide a short and plain statement giving notice to potential defendants of how, when, and where

they potentially violated the plaintiff’s rights. Outside of the claims that FEMA started stealing

her intellectual property starting in 2018 and some unidentified parties have been harassing her

and her family for 12 years, Plaintiff gives no timeline, location, or context for these claims. For

the most part, she also fails to give any detail of exactly who did what. “Dismissal of a complaint

is appropriate if ‘the factual detail . . . [is] so sketchy that the complaint does not provide the type

of notice of the claim to which the defendant is entitled under Rule 8.” Srivastava v. Daniels, 409

F. App’x 953, 955 (7th Cir. 2011). When a complaint is unintelligible, it is not an abuse of

discretion to dismiss it. Id. In Srivastava, the plaintiff sued more than 70 defendants, including

the governor, state and federal judges, a bank, and others, alleging various theories of recovery.

Id. at 954. Here, we have a much shorter, but still largely incoherent complaint that seems to



                                                     3

          Case 1:20-cv-01762-WCG Filed 12/07/20 Page 3 of 5 Document 5
incorporate an apartment complex, the entire town, the police, several specific individuals, at least

one federal agency, and several large corporations as defendants, and allegations of harms that

appear to involve a stolen telephone, as well as rape, forced drug use, forcible detention, and

infringement of her social security, property, and privacy rights. The court will not try to pick

through the various threads to try to discover whether any allegations have merit, because, as

written, the complaint is just a list of “the-defendant-unlawfully-harmed-me” accusations and

includes insufficient factual matter to state any sort of claim that is plausible on its face. See

Twombly, 550 U.S. at 570, 578. As in Srivastava, the complaint here is unintelligible and will be

dismissed accordingly.

       Additionally, although leave to amend a first complaint is typically freely given, the court

will not grant Plaintiff leave to amend this complaint. “As a general matter, Rule 15 ordinarily

requires that leave to amend be granted at least once when there is a potentially curable problem

with the complaint or other pleading. . . . A district court may deny leave to file an amended

complaint in the case of undue delay, bad faith or dilatory motive on the part of the movant, . . .

undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

the amendment.” Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010) (quotations and

citations omitted). Although the court does not doubt the earnestness of Plaintiff’s concerns, it

sees no potential for the complaint to be cured on amendment because the current complaint

includes no plausible federal causes of action, even under the most generous reading. See Runnion

v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015) (“Where it is clear

that the defect cannot be corrected so that amendment is futile, it might do no harm to deny leave

to amend and to enter an immediate final judgment, just as when an amendment has been unduly

delayed or would cause undue prejudice to other parties.”). Plaintiff’s motion for an emergency



                                                 4

          Case 1:20-cv-01762-WCG Filed 12/07/20 Page 4 of 5 Document 5
hearing (Dkt. No. 4), while reiterating her claims against Google and her neighbors, sheds no more

favorable light on the possible validity of her underlying claims. The motion also appears to be

requesting relief that the court cannot provide, namely protection from harassment by those same

defendants. Some of Plaintiff’s allegations, if better clarified and fleshed out, may yet support

possible actions under state law, but she has identified no credible claims under the Constitution

or federal law.

         IT IS THEREFORE ORDERED that this complaint is DISMISSED pursuant to

28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a claim. The court further certifies

that pursuant to 28 U.S.C. § 1915(a)(3), any appeal to this dismissal would not be taken in good

faith.

         IT IS FURTHER ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 2) is DENIED as moot.

         IT IS FURTHER ORDERED that Plaintiff’s motion for an emergency motion (Dkt.

No. 4) is DENIED as moot.

         Dated at Green Bay, Wisconsin this 4th day of December, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 5

           Case 1:20-cv-01762-WCG Filed 12/07/20 Page 5 of 5 Document 5
